Citation Nr: 0205359	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  92-16 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for Dercum's disease.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from December 1958 to 
September 1960.

This case was previously before the Board of Veterans' 
Appeals (Board) in February 1978, at which time entitlement 
to service connection for lipomatous lesions diagnosed as 
Dercum's disease was denied.  This decision was upheld on 
reconsideration by the Board in December 1978.

This appeal arose from a January 1991 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA), 
Regional Office (RO), which found that the appellant had not 
submitted new and material evidence to reopen his claim for 
entitlement to service connection for Dercum's disease.  This 
decision was upheld by rating actions issued in September 
1991 and January and May 1992.  In September 1993, the Board 
issued a decision denying the appellant's claim that he had 
submitted new and material evidence to reopen his claim.

In April 1995, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
issued an opinion which vacated the Board's September 1993 
decision, and remanded the case to the Board for 
readjudication consistent with its opinion reopening the 
appellant's claim.  The case was received and docketed at the 
Board in May 1995.  In September 1995, the Board remanded 
this case for additional development and for readjudication 
of the claim on the merits by the RO.

In December 1995, the RO issued a rating action which denied 
entitlement to service connection for Dercum's disease.  The 
case was received and docketed at the Board in March 1996.  
In May 1996, the Board requested that a VA medical specialist 
review the claims folder.  The requested opinion was rendered 
that same month.  In August 1996, the Board issued a decision 
which denied entitlement to service connection for Dercum's 
disease.  In December 1996, the Board denied the appellant's 
request to reconsider the August 1996 decision.

In May 1998, the Court issued a decision which vacated the 
Board's August 1996 decision and which ordered 
readjudication.  In June 1999, the Board requested review of 
the claims file by a VA medical specialist.  The requested 
opinion was rendered in September 1999.

In December 1999, the Board issued a decision that denied 
service connection for Dercum's disease on the merits.  In 
August 2000, the Board denied the appellant's request for 
reconsideration.  That December 1999 decision was appealed to 
the Court.  On November 9, 2000, there was a significant 
change in the law due to the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  In 
June 2001, the Court issued an order that vacated the Board's 
December 1999 decision on the basis of a joint motion for 
Remand.  The appeal was returned to the Board for 
consideration of the implications of the VCAA.  This decision 
is furnished in compliance with the Court's order.


FINDING OF FACT

Dercum's disease was not manifest in service and is not 
etiologically related to the service-connected acne vulgaris.


CONCLUSION OF LAW

Dercum's disease was not incurred in or aggravated by 
service, nor is it proximately due to or the result of the 
service-connected acne vulgaris. 38 U.S.C.A. §§ 1131, 5107(a) 
(West 1991); 38 C.F.R. § 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for Dercum's 
disease.  The appellant is service connected for acne 
vulgaris, and contends in sum, that he had manifestations of 
Dercum's disease in service and/or that it is related to his 
service connected acne vulgaris.  Dercum's disease [adiposis 
dolorosa] is defined as, "a disease accompanied by painful, 
localized fatty swellings and by various nerve lesions."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 28th Ed., p. 30 
(1994).

VCAA.

In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA during the pendency of 
this appeal or at the time of prior adjudications, VA's duty 
to assist has been fulfilled for the following reasons.  

The duty to notify the appellant and his 
representative/attorney of any information and evidence 
needed to substantiate and complete a claim has been met.  38 
U.S.C.A. §§ 5102, 5103A (West Supp. 2001); 66 Fed. Reg. 
45620-45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  By virtue of the original and subsequent rating 
decisions, the Board's 1978, 1993, 1996, and 1999 decisions, 
the appellant and his representative or attorney were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim for service connection.  
The fact that cited decisions may have been vacated by the 
Court for various reasons, including the passage of the VCAA, 
does not negate the notice furnished to the appellant.  In 
particular, the most recent Board decision in December 1999 
reached the merits of the claim and was vacated only for 
consideration of new law regarding the duty to assist.  This 
decision gave the appellant notice in detail of the evidence 
of record; the evidence considered to be probative in the 
Board's consideration, and the evidentiary defects existing 
in the claim.  A Remand in this case would serve only to 
notify the appellant as to that which he has previously 
received notice on multiple occasions.  We further find that 
in November 2001, the Board advised the appellant that the 
Board was preparing to review his appeal and afforded him 
time to submit additional evidence, which he did not.  We 
hold that VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  Service medical records were previously obtained and 
associated with the claims folder.  We believe that all 
service medical records are in evidence.  We note that after 
the appellant filed his original claim in March 1973, the RO 
submitted a request for service medical records.  In April 
1973, the National Personnel Records Center certified that 
all available requested records had been forwarded.  The 
appellant had less than two years of active duty service.  We 
have reviewed the extent of the service medical records again 
before proceeding with this decision.  The service medical 
records contained in the claims folder include the enlistment 
physical, entries that are dated throughout the appellant's 
enlistment, dental records, and discharge examinations.  
There is no reference in any of the records to evidence that 
is not of record.  We find no basis to believe that any 
service medical records are missing.  

The RO developed identified treatment records from the VA 
Medical Centers and by private medical providers.  Volumes of 
medical records are in evidence.  Social Security 
Administration records were obtained.  The appellant has not 
referenced any unobtained evidence that might aid in 
substantiating the claim or that might be pertinent to the 
bases of the denial of the claim.  Hearings were previously 
conducted before the RO and the Board and all transcripts 
have been associated with the claims folder.  We note that 
the appellant's attorney submitted a Motion for Remand that 
was received by the Board in February 2002.  The attorney's 
first two contentions have been addressed.  The attorney 
stated in his third and fourth contentions: 

3.  Appellant contends that provisions of 
the VCAA require the RO to inquire about 
and to gather all evidence, especially 
evidence in the custody of government 
offices, which may be relevant and 
probative to the issue on appeal.  To 
wit, Appellant believes that the VA may 
have additional medical evidence which is 
both relevant and probative to the issue 
on appeal and which has not been 
incorporated with Appellant's claims 
file.  Further, the VA RO is required to 
provide any needed thorough and 
contemporaneous medical examination or 
medical opinion based upon all evidence 
of record.  

4.  Further, the Board and the RO are 
required by law to consider all new 
evidence which has either been received 
or should have been requested pursuant to 
law since the Board last decided this 
appeal.

In addressing contention #3, the Board states that we have no 
evidence to support the appellant's belief that there is 
additional medical evidence which is both relevant and 
probative to the issue on appeal and which has not been 
incorporated with the appellant's claims file.  The evidence 
contained in the record is voluminous, includes the service 
medical records, both VA and private medical evidence, and 
multiple expert opinions.  There is no reference to and we 
are aware of no evidence in the possession of the 
"government" that relates to this claim.

In addressing contention #4, the appellant was afforded the 
opportunity in November 2001 to submit additional evidence 
since the Board's last decision and did not do so.  Current 
disability has been established; the issue at hand is one of 
nexus to service.  A Remand to develop current treatment 
records would serve only to confirm current diagnosis and 
delay the Board's decision with no identifiable gain.  We 
have no reason to believe that there is a favorable nexus 
opinion outstanding.  Neither the attorney nor the appellant 
has identified any outstanding relevant evidence with any 
particularity.  In spite of the passage of the VCAA, we 
believe that it is well settled that "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991); see Gregory v. Brown, 8 Vet. App. 563, 571 
(1996); Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Hayes 
v. Brown, 5 Vet. App. 60, 68 (1993).  The attorney's 
contentions amount to an allegation that there might be 
something out there that might assist the appellant, but he 
offers nothing more.  VA is not obligated under the VCAA to 
go looking for such evidence, as we have not been advised of 
any of the information essential to obtaining such purported 
evidence. 

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  The appellant was 
afforded multiple VA examinations since he first filed his 
claim, including specialist examinations/opinions in 1978, 
1996, and 1999.  This appellant has been afforded both VA and 
independent examinations that specifically addressed the 
question of the origins of Dercum's disease, relationship to 
service and relationship to acne vulgaris.  VA has fulfilled 
its duty under these provisions.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(Remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.


Service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (a) (2001).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439 (1995).

A review of the service medical records revealed that the 
appellant was first seen for a boil on his face in March 
1959.  In April 1959, boils were notes on his face and the 
fluctuant areas were drained.  [fluctuant: conveying the 
sensation of or exhibiting wavelike motion on palpation owing 
to a liquid content.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY, 28th Ed., p. 641 (1994).]  A questionable boil on 
his face was noted in July 1959.  Hot soaks were prescribed.  
Acne was diagnosed in October and November 1959.  On November 
6, 1959, acne vulgaris was diagnosed.  On November 25, 1959, 
acne vulgaris of the face was noted on a dermatological 
evaluation.  This was described as moderately severe.  The 
service medical records document regular "slush" treatments 
to his face.  In a December 1959 psychological evaluation, 
acne was noted on his face.

In May 1960 the appellant had a cyst removed from under his 
chin by E. K. Ellis, M.D.  In June 1960 biopsy revealed it to 
be a benign lipoma. 

In June 1960 service medical records, he still had acne that 
was going to leave moderate-severe scarring.  The September 
7, 1960 discharge examination noted that his skin was normal.  
A September 13, 1960 dermatological consultation noted that 
he had been treated for acne cysts of the face for the past 
year.

The appellant filed his original claim for service connection 
in March 1973.  He submitted an April 1973 statement from R. 
J. Graumann, D.O., which indicated that the appellant had a 
history of developing of multiple lipomas of the body for the 
past six years.  These had increased in size and number.  He 
had also had twelve different lipomas excised.  This 
condition was known as multiple lipomatosis.  Surgical 
removal was the only known treatment.

In June 1973, the appellant was examined by VA.  He was noted 
to have several different skin complaints.  The first 
concerned a moderate amount of small, erythematous papule 
pustules with a marked degree of old pitted and deeper 
scarring of the face.  The second concerned diffusely 
scattered eruptions, which consisted of oiliness, erythema 
and innumerable, very tiny papules on the upper portions of 
the trunk (front and back).  He also had 20 to 30 scattered, 
deep nodules, which varied in size, from a centimeter to 3 
centimeters in size.  The diagnoses were acne vulgaris, 
moderately active, with much old post-acne scarring; mild 
acne simplex with mixed seborrheic dermatitis; and 
generalized lipomatosis (multiple benign lipomas).

Numerous letters from the appellant's private physicians were 
then presented.  In March 1973, he was noted to have several 
lipomatous nodules.  It was noted that if one became large 
and painful enough, it could be surgically removed.  These 
nodules were noted to be benign in nature.  

When he was evaluated at Lovelace Clinic in June 1973, he 
reported that he had been well until he noted two lumps that 
had developed on the back of his left leg in 1967.

In July 1973, it was noted that he had had a progressive 
development of subcutaneous nodules since 1967 which, when 
biopsied, were diagnosed as lipoma.  These tumors were noted 
to have become generalized.  The impression was that he had 
Dercum's disease, for which there was no specific treatment.  

In a July 1973 rating decision, the RO granted service 
connection for acne vulgaris.  Generalized lipomatosis was 
listed as a non-service connected disability.

In October 1973, the appellant was hospitalized at the VA 
Medical Center for progressive hypertension.  He gave of 
history of being well until he was 18 years old when he 
developed multiple abscesses that required incision and 
drainage.  At this time he also began to develop painful 
subcutaneous lipomatous lesions on his arms and trunk.

Physical examination by William Nye, M.D. in March 1974 
revealed the presence of numerous tender, fatty subcutaneous 
masses on the appellant's extremities and trunk, as well as 
acne vulgaris of the face, chest and upper back.  Dercum's 
disease was diagnosed.  No real evidence of an endocrine 
dysfunction was found.  A July 1974 pathology report 
indicated that he had a lipoma (angiolipoma) on the posterior 
right thigh and the medial right thigh, as well as a cyst.  
His physician noted in October 1974, that he definitely had 
Dercum's disease or Adiposadolorosa.  He apparently had over 
300 lumps at that time.

The appellant was hospitalized at a VA facility between 
November and December 1974.  The physical examination found 
that he had acne and multiple subcutaneous soft masses, which 
he stated were painful.  Several biopsies showed lipomas.  A 
dermatological consultation did not think that he had 
Dercum's.  It was noted that the diagnoses were lipomatosis 
and angiolipomatosus.  This consultation noted that these 
conditions were not related to his service, and that acne did 
not predispose one to developing Dercum's disease.

In November 1974, the Chief Medical Director of the VA Office 
of Medicine and Surgery wrote to the appellant that member of 
his staff and various staff physicians at the VA Medical 
Center had reviewed the records and there was no doubt in his 
mind that the diagnosis of Dercum's disease was firmly 
established.

In August 1975, Joel Nash, M.D. wrote that the appellant told 
him he was service connected for lipomas.  The appellant 
showed him a disability compensation sheet that indicated a 
10 percent disability for lipomatosis (boils).  This was 
confusing because the two conditions were not the same.  If 
he were service connected for lipomatosis, then service 
connection would extend to Dercum's disease.  This condition 
involved localized collections of fat that were tender and 
painful and very difficult to distinguish from common lipomas 
which were not tender.

The appellant was hospitalized in September 1975 for a period 
of observation and evaluation at the request of the RO.  The 
appellant reported that painful tumors under his skin 
developed concurrently with acne problems while in military 
service.  On physical examination, extensive scarring of his 
face was noted due to past episodes of acne, but it was 
currently inactive.  There were numerous well-healed excision 
sites on the extremities and existing multiple lipomas 
especially on the upper extremities that were painful to the 
touch.  In December 1975, Dr. Nash submitted correspondence, 
wherein he noted treatment of the appellant since July 1974.  
It was noted that he had papulocystic acne with moderate 
scarring since the 1950's.  His review of the service medical 
records indicated that the appellant had had acne and skin 
conditions listed as boils, which this physician assumed to 
be cystic acne.  There was some reference to lipomas (boils) 
which he found rather confusing because the two conditions 
were not synonymous.  It was possible that the term lipomas 
may have been used to refer to his currently diagnosed 
Dercum's disease, but he did not have sufficient information 
to be sure of that.  Dercum's disease, also known as 
Adiposadolorosa, consisted of very tender, painful, fatty 
nodules under the surface of the skin.

In July 1976, the Acting Director of the VA Medical Service 
reviewed the case.  He wrote that Dercum's disease was 
characterized by obesity or painful subcutaneous lipomata.  
The appellant only had nodules.  He also had angiolipomata 
which were not seen with Dercum's; however, he also had 
lipomata, which is consistent with Dercum's.  It was the 
opinion of the Acting Director that the appellant did not 
have Dercum's disease, rather, he had acne vulgaris, chronic 
lipomata and painful angiolipomata.  It was noted that 
subcutaneous nodules had not been noted either in the service 
medical records or at the time of his discharge from duty.  
The record appeared to suggest that the onset of his nodules 
was some time in 1967.  In March 1977, the Chief of the 
Section of Metabolism opined that the appellant's skin 
complaints fit the diagnosis of Dercum's disease.  In March 
1977, the Assistant Chief Medical Director for Professional 
Services stated that, given the ambiguity of the available 
scientific information about this unusual and ill-defined 
state, that the appellant did have Dercum's disease.  He had 
painful lesions since 1967.

An Independent Medical Expert opinion was obtained in 
November 1977.  This opinion noted that it was clear that the 
appellant had severe acne in 1958 to 1960.  He also 
apparently had multiple abscesses.  It was very possible that 
these abscesses were related to a slight reduction of his 
normal immune responses associated with asthma, and that 
these multiple abscesses were a little more severe than 
normal, thus leading to the severe scarring of his face.  The 
record did not support a finding of onset of multiple 
angiolipoma during service.  However, it was noted that, 
unless these were painful, they might not have been brought 
to the attention of the examiners.

In August 1978, Dr. Nye wrote that he had seen the appellant 
since July 1974.  He reviewed the medical records which 
indicated that the appellant had developed subcutaneous 
masses in the service.  It was believed that this evidence, 
to include biopsies, indicated that he had Dercum's disease 
and that it first manifested in service.

The appellant testified before the Board in August 1978.  The 
appellant contended that biopsy had shown that both acne and 
lipomas were found in the same tumor and that proved that 
they were related.  He testified that he developed tumors in 
service that were never biopsied.  The appellant contended 
that Dercum's first manifested in service.  The appellant 
testified on other occasions before the RO and in sum, 
reiterated these contentions.

Numerous private outpatient records developed between July 
1974 and July 1979 were submitted by the appellant.  These 
reflected his continuing treatment for cystic acne and 
multiple painful lipomas, which had been diagnosed as 
Dercum's disease. 

The appellant was examined by VA in September 1979.  
Examination revealed cystic acne on the face and lipoma or 
angiolipomas (large, soft nodules).  He stated that these 
lesions were painful.  The diagnoses were acne vulgaris, 
cystic type; and multiple lipomas, probably inherited.

The appellant submitted lay statements in 1991.  In January, 
his mother indicated that his skin problems had begun in 
service. His wife stated in August that he had tumors in 
service, and that a corpsman would not know the difference 
between a boil and a lipoma.  A friend indicated in December 
that the appellant had a skin condition in service, and that 
he still suffers from it.  (We note at this juncture that the 
appellant had submitted numerous statements under his wife's 
signature with regard to a claim he alleged against a VA 
Medical Center.  His wife apparently worked as a nurse at 
that facility.  The record contains documentation that when 
his wife was called in to detail the allegations, she denied 
ever writing or signing the multiple submissions, and 
indicated her belief that her husband had submitted the 
letters under her name.)

This case was then referred to a VA medical specialist for an 
opinion.  After providing an overview of the evidence of 
record, the expert was requested to answer the following 
questions:

1.  Does the veteran currently suffer 
from Dercum's disease?

2.  If Dercum's disease is currently 
present, do the symptoms and conditions 
noted in service, such as boils and acne 
vulgaris, represent an early 
manifestation of this disease?

In May 1996, the requested opinion was rendered.  This 
indicated that a review of the medical records showed that 
the appellant suffered from both acne and angiolipomatosus.  
Angiolipomatosus was described as "...a chronic skin 
condition with painful nodules which can be found in various 
parts of the body."  Dercum's disease was noted to be one 
kind of lipomatosis, which was often characterized by painful 
intradermal or subcutaneous nodules.  It was then noted that 
it was difficult to differentiate between angiolipomas and 
Dercum's disease.  It was then stated that:

We think that the patient had one form of 
lipomatosis which started to manifest 
itself during his earlier life and 
progressed onto his current condition.  
In our opinion, Dercum's disease or 
angiolipomatosus are the same diagnosis 
for this patient.

There is no connection between Dercum's 
disease or angiolipomatosus and acne 
vulgaris or boils.  They are separate 
diseases and as stated above the patient 
seems to have suffered from both.

In June 1999, this case was referred for another VA medical 
expert opinion.  The request a review of all of the evidence 
to date and included the finding of the June 1960 biopsy.  
The opinion was rendered in September 1999.  This 
dermatological specialist conducted an extensive review of 
the entire claims file, and included in his review of the 
evidence of record, the results of the June 1960 biopsy.  The 
findings of a November to December 1974 VA hospitalization 
were specifically mentioned; at that time, it had been found 
that neither the appellant's acne nor his lipomatosis were 
related to service and that acne did not predispose one to 
developing Dercum's disease.  This expert concurred with this 
conclusion.  The expert reached the following conclusions:

1.  The cystic acne, which was diagnosed 
in the service, is related to the 
appellant's present condition of cystic 
acne.  Although, his condition was 
treated in the late 1950's, while he was 
in the service, it is impossible to 
determine from the records when the acne 
first occurred.  Indeed, he might have 
had severe acne prior to the service.

2.  There is no connection between the 
patient's acne and his angiolipomatosis 
(Dercum's disease).  This inherited 
condition was first diagnosed long after 
discharge, but probably began at an 
earlier time.  Even if the Dercum's 
disease first became manifest during the 
service, the condition is not exacerbated 
by service-related activities.  It is 
purely a result of genetic programming.

The record also includes various copies of medical journal 
articles and texts related to Dercum's disease and lipomas.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

As a general matter, in order for any evidence to be 
probative of any fact, the witness must be competent to 
assert the facts under consideration.  First a witness must 
have personal knowledge in order to be competent to testify 
to a matter.  Personal knowledge is that which comes to the 
witness through the use of his senses- that which is heard, 
felt, seen, smelled, or tasted.  (Witness may testify upon 
concrete facts within their own observation and recollection- 
that is, facts perceived within their own senses, as 
distinguished from their opinions or conclusions drawn from 
such facts).  Competency, however, must be distinguished from 
weight and credibility.  The former is the legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  (Although 
interest may affect the credibility of testimony, it does not 
affect competency to testify).  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  It is the Board that must assess the 
credibility and probative value of evidence, and, provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  Evans v. 
West, 12 Vet. App.  22 (1998).

In general, on issues of service connection or secondary 
service connection, the Board affords the opinions of 
objective medical examiners the highest degree of probative 
value.  Lay testimony may not be relied upon for establishing 
a medical diagnosis, be that a current diagnosis or one 
linking a current disability to service.  Layno, 6 Vet. App. 
at 469.  In a secondary service connection claim, the 
question centers on the relationship of one condition to 
another.  Such a relationship is not susceptible to informed 
lay observation and thus, for there to be credible evidence 
of such a relationship, medical evidence is required.  See, 
e.g., Reiber v. Brown, 7 Vet. App. 513, 516 (1995).  
Therefore, the appellant in this instance is competent to 
note a lump or to testify that it was painful, but is not 
competent to offer the necessary medical opinion regarding 
linking Dercum's disease to service.  When we consider the 
probative value of a medical opinion, those opinions that are 
based on the correct facts, an accurate medical history, that 
involve review of the entirety of the medical evidence, and 
that explain the basis for the conclusions reached are 
afforded the highest degree of probative value in the Board's 
consideration.  

-direct service connection

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing service connection for a particular 
disability requires more than an allegation that the 
particular disability had its onset in service.  It requires 
evidence relevant to the requirements for service connection 
cited above.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
see also Murphy, 1 Vet. App. at 81.  The kind of evidence 
needed to prove a claim depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Competent, probative evidence of current disability has been 
presented.  Although there was some disagreement among the 
medical experts, the evidence supports a finding that 
Dercum's disease has been diagnosed 

Next we turn to the question of service incurrence.  Dercum's 
disease was not diagnosed in service, nor is there any 
evidence of lipoma or lipomatous disease contained in the 
service medical records.  There is evidence that during 
service, the appellant visited a private doctor and one 
lipoma was removed from below his chin.  Otherwise, the 
documented evidence is that it was not until 1967, after 
separation from service, that the appellant had the 
progressive development of painful nodules on his 
extremities.

Therefore, we turn to whether the evidence supports a finding 
that Dercum's disease had its onset in service in spite of 
the fact that it was not diagnosed in service.  The appellant 
is generally competent to report the date a painful lump 
appeared on his body.  However, we do find credible this 
appellant's report that he developed many painful nodules in 
service that he did not report.  The appellant's statements 
contradict his earliest assertions of onset in 1967 as well 
as later statements of record.  In particular, we note that 
it was not until after service connection was denied in July 
1973 that the appellant reported inservice onset.  There are 
multiple statements in history given by the appellant of 
onset in 1967.  Additionally, service medical records 
revealed repeated inservice examinations including 
dermatological examinations that found no lipomas and that 
reported the acne, boils or fluctuant lesions confined to his 
face.  We cannot afford his wife's statements that he 
developed multiple lipomas in service credibility in light of 
the past attempts by the appellant to submit his own 
statements under her signature.

However, we have considered that during service, there is 
private medical evidence of a biopsied lipoma under his chin.  
Therefore, we turn to the medical opinions as to whether this 
is medically significant and signaled the onset of Dercum's 
disease in service. 

In his December 1975 opinion, Dr. Nash distinguished between 
a lipoma and Adiposadolorosa or Dercum's disease.  The 
independent medical examiner in November 1977 concluded that 
the record did not support a finding of onset of multiple 
angiolipoma inservice.  While Dr. Nye found that the medical 
evidence showed that the appellant developed subcutaneous 
masses in service, the only evidence where this is indicated 
is by the appellant's report of history, it is documented 
nowhere during his service dates.  Therefore, Dr. Nye's 
opinion is not afforded a high degree of value since it 
appears to be based on a history by an appellant we deem not 
credible.

It appears that this evidence regarding the 1960 biopsy may 
not have been submitted to VA until November 1995.  
Therefore, any medical opinions regarding nexus of Dercum's 
disease to service that were reached without benefit of the 
knowledge of his biopsy are afforded lesser probative value.  
The opinions rendered by the medical specialists in May 1996 
and June 1999 are afforded the highest degree of probative 
value since they were rendered with this evidence of record 
reviewed.  The examiner in June 1999 referenced this evidence 
particularly.  Neither examiner found that any of the 
manifestations in service were that of Dercum's disease.  We 
accept their conclusions, and accord them a high degree of 
probative value.  There is no competent medical opinion to 
the contrary that is of equal weight.  Therefore the 
preponderance of the evidence is against the claim in the 
absence of a competent, probative medical opinion that links 
Dercum's disease to service.  

We have considered that the examiner in June 1999 stated 
unequivocally that Dercum's disease was an inherited 
condition.  Service connection is permissible for disorders 
of a developmental or hereditary nature where the relevant 
symptomatology was not manifest until after entry into 
active duty or where symptoms manifest before service 
increase in severity.  VAOPGCPREC 67-90; VAOPGCPREC 82-90.  
However, based on the evidence cited above, there were no 
manifestations of Dercum's disease in service and it did not 
manifest until after service in 1967.  Accordingly, the 
provisions for service connecting an inherited condition do 
not apply.

-secondary service connection

The preponderance of the evidence is against the claim on a 
secondary basis.  All examiners who commented on a 
relationship concluded that there was none between service 
connected cystic acne and Dercum's disease.  This included 
Dr. Nash and VA examiners in 1996 and 1999.  These opinions 
outweigh the appellant's lay assertions to the contrary.  
Furthermore, the acne occurred primarily on the face and the 
lesions associated with Dercum's occurred on the trunk and 
limbs.  There is no competent medical evidence the Dercum's 
is aggravated by the acne.  Therefore the preponderance of 
the evidence is against the claim on a secondary basis.


ORDER

Service connection for Dercum's disease is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

